775 N.W.2d 800 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ryan Andrew BURKE, Defendant-Appellant.
Docket No. 139643. COA No. 292616.
Supreme Court of Michigan.
December 30, 2009.

Order
On order of the Court, the application for leave to appeal the August 18, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals and we REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision in People v. Keith James Campbell (Court of Appeals Docket No. 291345). After People v. Campbell is decided, the Court of Appeals shall reconsider this case in light of that decision.